Oo OO NS BO FO &— WD NO eR

NN NY RQ DD DD De
Nn OO F&F WD NO KF& ODO ]©0© DO YQ DB HH FPF WH YP KF OC

Case 2:19-cv-00272-SAB ECF No. 40 filed 12/17/20 PagelD.296 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
SPOKANE DIVISION

LUCAS M. CHANEY, individually, and as
guardian ad litem for TC, a minor, and
KATHLEEN CHANEY,

Plaintiffs,
VS.

AUTO TRACKERS AND RECOVERY
NORTH LLC, PATRICK K. WILLIS
COMPANY, INC., and SANTANDER
CONSUMER USA INC.,

Defendants.

 

PATRICK K. WILLIS COMPANY, INC.,
a California corporation,

Cross-Claim Plaintiff,
VS.

AUTO TRACKERS AND RECOVERY
NORTH LLC, an Idaho limited liability
company,

Cross-Claim Defendant.

 

 

 

 

DECLARATION OF TREVOR R. PINCOCK: 1

01963995 12/17/20

Case No. 2:19-cv-00272-SAB

DECLARATION OF TREVOR R.
PINCOCK IN SUPPORT OF
PATRICK K. WILLIS COMPANY
INC.’S MOTION TO SEAL

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
717 W Sprague Ave., Suite 1600
Spokane, WA 99201
Telephone: (509) 455-9555
Fax: (S09) 747-2323

 
Oo OO NT DO mH F&F WO NH

NO BS NH NR RN RD i eet
NA NM B WD NO RB DOD O DW ID WDB NH BP WHO HO &- OC

 

 

Case 2:19-cv-00272-SAB ECF No. 40 filed 12/17/20 PagelD.297 Page 2 of 21

I, TREVOR R. PINCOCK, hereby make the following declaration:

1. I am over the age of 18 years and competent to provide testimony.
The following statements are based on my own personal knowledge.

2. Iam an attorney for Defendant and Cross-Claim Plaintiff Patrick K.
Willis Company, Inc. (“PK Willis”).

3. Attached hereto as Exhibit A is a true and correct copy of the
Protective Agreement executed by the attorneys for the parties in the above-
referenced case.

I certify and declare under penalty of perjury of the laws of the United States
of America that the foregoing is true and correct to the best of my knowledge.

EXECUTED this 17th day of December at Spokane, Washington.

/s/ Trevor R. Pincock
TREVOR R. PINCOCK

LAW OFFICES OF

DECLARATION OF TREVOR R. PINCOCK: 2 A PRUE ESINS & ANNIS, PS on
717 W Sprague Ave., Suite 1600
Spokane, WA 99201
Telephone: (509) 455-9555
Fax: (509) 747-2323

01963995 12/17/20

 
N A Se BH ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-00272-SAB ECFNo. 40 filed 12/17/20 PagelD.298 Page 3 of 21

CERTIFICATE OF SERVICE

] HEREBY CERTIFY that on the 17th day of December, 2020, I served the foregoing to

the following:

Alexander B. Trueblood Cc U.S. Mail
Trueblood Law Firm CJ Hand Delivered
1700 Seventh Ave., Suite 2100 C Overnight Mail
Seattle, WA 98101-1360 O Telecopy (FAX)
alec@hush.com Xx Via ECF / email
Attorney for Plaintiffs

Gabriella Wagner CI U.S. Mail
Wilson Smith Cochran Dickerson CI Hand Delivered
901 Fifth Avenue, Suite 1700 C] Overnight Mail
Seattle, WA 98164-2050 C Telecopy (FAX)
wagner@wscd.com XI Via ECF / email

phares@wscd.com
Strelyuk@wscd.com
Obrien@wscd.com

Attorneys for Defendant Auto Trackers and
Recovery North LLC

/s/ Marianne Love

MARIANNE LOVE, Legal Assistant

DECLARATION OF TREVOR R. PINCOCK: 3

01963995 12/17/20

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SER VICE CORPORATION
717 W Sprague Ave., Suite 1600
Spokane, WA 99201
Telephone: (509) 455-9555
Fax: (509) 747-2323

 
Case 2:19-cv-00272-SAB ECFNo. 40 filed 12/17/20 PagelD.299 Page 4 of 21

EXHIBIT A

 
Oo © Ss DW A F&F WD NHN =

DN NHN BR RO NR Rm tat
Nn A B&B WY NH Fe CO OD COC NN DB A B&R DD NO —

 

Case 2:19-cv-00272-SAB ECF No. 40 filed 12/17/20 PagelD.300 Page 5 of 21

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
SPOKANE DIVISION

LUCAS M. CHANEY, individually, and
as guardian ad litem for TC, a minor, and Case No. 2:19-CV-00272-SAB
KATHLEEN CHANEY,

Plaintiffs,
AUTO TRACKERS AND RECOVERY
NORTH LLC, PATRICK K. WILLIS PROTECTIVE AGREEMENT
COMPANY, INC., and SANTANDER
CONSUMER USA INC.,

Defendants.

 

 

The parties in this matter, by and through their undersigned counsel, hereby agree to
abide by the following Protective Agreement (“Agreement”).
1. PURPOSES AND LIMITATIONS
Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public

disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
717 W Sprague Ave, Suite 1600

PROTECTIVE AGREEMENT: 1 Telephone: (S08) 455.9585

Fax: (509) 747-2323

 

 
a

mo Oo CO NN

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

filed 12/17/20 PagelD.301 Page 6 of 21

Accordingly, the parties hereby agree to abide by this Agreement. The parties acknowledge that
this Agreement does not confer blanket protections on all disclosures or responses to discovery
and that the protection it affords from public disclosure and use extends only to the limited
information or items that are entitled to confidential treatment under the applicable legal
principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
Agreement does not entitle them to file confidential information under seal. The parties will
follow applicable court rules to seek permission from the court to file material under seal. This
Agreement does not prohibit the parties from moving the court to enter a narrowly tailored order
for protection.

2. DEFINITIONS

2.1 Challenging Party: a Party that challenges the designation of information or

items under this Order.

2.2 “CONFIDENTIAL” Information or Items: information (regardless of how it is
generated, stored or maintained) or tangible things that qualify for protection under Federal
Rule of Civil Procedure 26(c)(1)(G).

2.3 Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
well as their support staff).

2.4 Designating Party: a Party or Non-Party that designates information or items
that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

2.5 Disclosure or Discovery Material: all items or information, regardless of the

medium or manner in which it is generated, stored, or maintained (including, among other

LAW OFFICES OF
LUKINS & ANNIS, PS

A PROFESSIONAL SERVICE CORPORATION
‘717 W Sprague Ave., Suite 1600

PROTECTIVE AGREEMENT: 2 Telephone: (9) 4559555

Fax: ($09) 747-2323

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

things, testimony, transcripts, and tangible things), that are produced or generated in
disclosures or responses to discovery in this matter.

2.6 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as an
expert witness or as a consultant in this action.

2.7 House Counsel: attorneys who are employees of a party to this action. House
Counsel does not include Outside Counsel of Record or any other outside counsel.

2.8 Non-Party: any natural person, partnership, corporation, association, or other
legal entity not named as a Party to this action.

2.9 Outside Counsel of Record: attorneys who are not employees of a party to this
action but are retained to represent or advise a party to this action and/or have appeared in
this action on behalf of that party or are affiliated with a law firm which has appeared on
behalf of that party.

2.10 Party: any party to this action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their support
staffs).

2.11 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this action.

2.12 Professional Vendors: persons or entities that provide litigation support
services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium) and

their employees and subcontractors.

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
THT W Sprague Ave., Suite 1600
WA 99201

PROTECTIVE AGREEMENT: 3 Tecnneen, (50) 455-9555

Fax: (509) 747-2323

filed 12/17/20 PagelD.302 Page 7 of 21

 
e Ww

oO CoO NN DN

10
il
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

2.13. Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”

2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
from a Producing Party.

3. SCOPE

The protections conferred by this Agreement cover not only Protected Material (as
defined above), but also (1) any information copied or extracted from Protected Material; (2)
all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

Any use of Protected Material at trial shall be governed by a separate agreement or order,

4. DURATION
Even after final disposition of this litigation, the confidentiality obligations imposed by
this Agreement shall remain in effect until a Designating Party agrees otherwise in writing or a
court order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of
all claims and defenses in this action, with or without prejudice; and (2) final judgment herein
after the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
action, including the time limits for filing any motions or applications for extension of time

pursuant to applicable law.

5. DESIGNATING PROTECTED MATERIAL
5.1 Exercise of Restraint_and Care in Designating Material for Protection. Each
Party or Non-Party that designates information or items for protection under this Agreement

must take care to limit any such designation to specific material that qualifies under the

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TT W Sprague Ave., Suite 1600
kane, WA 99201

PROTECTIVE AGREEMENT: 4 Tee SO) 455-9555

Fax: ($09) 747-2323

filed 12/17/20 PagelD.303 Page 8 of 21

 
& WwW NHN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40 filed 12/17/20 PagelD.304 Page 9 of 21

appropriate standards. The Designating Party must designate for protection only those parts of
material, documents, items, or oral or written communications that qualify — so that other
portions of the material, documents, items, or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this Agreement.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must promptly
notify all other Parties that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this
Agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, Disclosure or Discovery Material that qualifies for protection under this Agreement
must be clearly so designated before the material is disclosed or produced.

Designation in conformity with this Agreement requires:

(a) for information in documentary form (e.g., paper or electronic
documents, but excluding transcripts of depositions or other pretrial or trial proceedings), that
the Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
material. If only a portion or portions of the material on a page qualifies for protection, the
Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).

A Party or Non-Party that makes original documents or materials available for
inspection need not designate them for protection until after the inspecting Party has indicated
which material it would like copied and produced. During the inspection and before the

designation, all of the material made available for inspection shall be deemed

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TAT W Sprague Ave., Suite 1600
Spokane, WA 99201

PROTECTIVE AGREEMENT: 5 Telephone: (509) 455-9555

Fax: (509) 747-2323

 

 

 
& WwW WN

10
Il
12
13
14
15
16

18
19
20
2]
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40 filed 12/17/20 PagelD.305 Page 10 of 21

“CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied
and produced, the Producing Party must determine which documents, or portions thereof,
qualify for protection under this Agreement. Then, before producing the specified documents,
the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains
Protected Material. If only a portion or portions of the material on a page qualifies for
protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).

(b) a Designating Party may designate information disclosed at a deposition
as “CONFIDENTIAL” by requesting the court reporter to so designate the transcript or any
portion of the transcript at the time of the deposition. Any Party will have thirty (30) calendar
days after the date that that Party receives a copy of the deposition transcript to designate, in
writing to the other parties and to the court reporter, whether the transcript, in its entirety or
specific portions, is to be designated as “CONFIDENTIAL.”

(c) for information produced in some form other than documentary and for
any other tangible items, that the Producing Party affix in a prominent place on the exterior of
the container or containers in which the information or item is stored the legend
“CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
the Producing Party, to the extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the Designating

Party’s right to secure protection under this Agreement for such material. Upon timely

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TAT W Sprague Ave., Suite 1600
WA 99201

PROTECTIVE AGREEMENT: 6 Teetene (608) 4559555

Fax: (309) 747-2323

 

 

 
Nn A & WY LN

~

10
ll
12

14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

correction of a designation, the Receiving Party must make reasonable efforts to assure that the

material is treated in accordance with the provisions of this Agreement.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
process by providing written notice of each designation it is challenging and describing the
basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the
written notice must recite that the challenge to confidentiality is being made in accordance with
this specific paragraph of the Agreement. The parties shall attempt to resolve each challenge in
good faith and must begin the process by conferring directly (in voice to voice dialogue; other
forms of communication are not sufficient) within 14 days of the date of service of notice. In
conferring, the Challenging Party must explain the basis for its belief that the confidentiality
designation was not proper and must give the Designating Party an opportunity to review the
designated material, to reconsider the circumstances, and, if no change in designation is
offered, to explain the basis for the chosen designation. A Challenging Party may proceed to

the next stage of the challenge process only if it has engaged in this meet and confer process

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
717 W Sprague Ave., Suite 1600
WA 99208

PROTECTIVE AGREEMENT: 7 Telepne: (09) 455-9555

Fax; (509) 747-2323

filed 12/17/20 PagelD.306 Page 11 of 21

 
& WwW

i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

first or establishes that the Designating Party is unwilling to participate in the meet and confer
process in a timely manner.

6.3 Judicial Intervention. If the Parties cannot resolve a challenge without court
intervention, the Designating Party shall file and serve a motion to retain confidentiality (for
example, a motion for a protective order or other motion pursuant to the applicable rules of
discovery) within 21 days of the initial notice of challenge or within 14 days of the parties
agreeing that the meet and confer process will not resolve their dispute, whichever is earlier.
Each such motion must be accompanied by a competent declaration affirming that the movant
has complied with the meet and confer requirements imposed in the preceding paragraph.
Failure by the Designating Party to make such a motion including the required declaration
within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
designation for each challenged designation. In addition, the Challenging Party may file a
motion challenging a confidentiality designation (for example, a motion to compel discovery)
at any time if there is good cause for doing so, including a challenge to the designation of a
deposition transcript or any portions thereof. Any motion brought pursuant to this provision
must be accompanied by a competent declaration affirming that the movant has complied with
the meet and confer requirements imposed by the preceding paragraph.

The burden of persuasion in any such challenge proceeding shall be on the
Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
harass or impose unnecessary expenses and burdens on other parties) may expose the
Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality

designation by failing to file a motion to retain confidentiality as described above, all parties

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TAT W Sprague Ave., Suite 1600
Spokane, WA 99201

PROTECTIVE AGREEMENT: 8 Telephene: (508) 455.9555

Fax: (509) 747-2323

filed 12/17/20 PagelID.307 Page 12 of 21

 
SN HD Ww BB Ww HN

10
ll
12

14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

shall continue to afford the material in question the level of protection to which it is entitled
under the Producing Party’s designation until the court rules on the challenge.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material that is

Disclosed or produced by another Party or by a Non-Party in connection with this case only
for prosecuting, defending, or attempting to settle this litigation. Such Protected Material may
be disclosed only to the categories of persons and under the conditions described in this
Agreement. When the litigation has been terminated, a Receiving Party must comply with the
provisions of section 13 below (FINAL DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a location and
in a secure manner that ensures that access is limited to the persons authorized under this
Agreement.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
disclose any information or item designated “CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this action, as well as
employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
information for this litigation;

(b) the officers, directors, and employees (including House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this litigation;

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TIT W Sprague Ave., Suite 1600
WA 99201

PROTECTIVE AGREEMENT: 9 recep ($09) 455-9555

Fax: (509) 747-2323

filed 12/17/20 PagelD.308 Page 13 of 21

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
and Agreement to Be Bound” (Exhibit A);

(d) the court and its personnel;

(e) court reporters and their staff, professional jury or trial consultants, mock
jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation
and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(f) during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
transcribed deposition testimony or exhibits to depositions that reveal Protected Material must
be separately bound by the court reporter and may not be disclosed to anyone except as
permitted under this Agreement.

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED _IN
OTHER LITIGATION
If a Party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this action as
“CONFIDENTIAL,” that Party must:
(a) promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena or court order;

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
717 W Sprague Ave., Suite 1600
ne, WA. 99201

PROTECTIVE AGREEMENT: 10 teeteoe (509) 455-9555

Fax: (509) 747-2323

filed 12/17/20 PagelD.309 Page 14 of 21

 
~~]

10
li
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

(b) promptly notify in writing the party who caused the subpoena or order to issue
in the other litigation that some or all of the material covered by the subpoena or order is subject
to this Agreement. Such notification shall include a copy of this Agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the
subpoena or court order shall not produce any information designated in this action as
“CONFIDENTIAL” before a determination by the court from which the subpoena or order
issued, unless the Party has obtained the Designating Party’s permission. The Designating
Party shall bear the burden and expense of seeking protection in that court of its confidential
material — and nothing in these provisions should be construed as authorizing or encouraging a
Receiving Party in this action to disobey a lawful directive from another court.

9. A NON-PARTY’S PROTECTED MATERIAL SQUGHT TO BE PRODUCED IN

THIS LITIGATION

(a) The terms of this Agreement are applicable to information produced by a Non-
Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
Parties in connection with this litigation is protected by the remedies and relief provided by this
Agreement. Nothing in these provisions should be construed as prohibiting a Non-Party from
seeking additional protections

(b) In the event that a Party is required, by a valid discovery request, to produce a

Non-Party’s confidential information in its possession, and the Party is subject fo an agreement

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
717 W Sprague Ave., Suite 1600
2, WA 99203

PROTECTIVE AGREEMENT: 11 Totes (509) 455-9555

Fax: (509) 747-2323

filed 12/17/20 PagelD.310 Page 15 of 21

 
Oo CO NN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40 filed 12/17/20 PagelD.311 Page 16 of 21

with the Non-Party not to produce the Non-Party’s confidential information, then the Party
shall:

(1) promptly notify in writing the Requesting Party and the Non-Party that
some or all of the information requested is subject to a confidentiality agreement with a Non-
Party;

(2) promptly provide the Non-Party with a copy of the Agreement in this
litigation, the relevant discovery request(s), and a reasonably specific description of the

information requested; and

(3) make the information requested available for inspection by the Non-Party.

(c) If the Non-Party fails to object or seek a protective order from this court within
14 days of receiving the notice and accompanying information, the Receiving Party may
produce the Non-Party’s confidential information responsive to the discovery request. If the
Non-Party timely seeks a protective order, the Receiving Party shall not produce any
information in its possession or control that is subject to the confidentiality agreement with the
Non-Party before a determination by the court. Absent a court order to the contrary, the Non-
Party shall bear the burden and expense of seeking protection in this court of its Protected

Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under Agreement, the Receiving
Party must immediately (a) notify in writing the Designating Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TT W Sprague Ave., Suite 1600
k WA 99201

PROTECTIVE AGREEMENT: 12 Teepene: (309) 435.9555

Fax: (509) 747-2323

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

filed 12/17/20 PagelD.312 Page 17 of 21

(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
this Agreement, and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

Il. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL

When a Producing Party gives notice to Receiving Parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order that provides for production without prior privilege review. Pursuant to Federal Rule of
Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
communication or information covered by the attorney-client privilege or work product
protection, the parties may incorporate their agreement in the stipulated protective order

submitted to the court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Agreement abridges the right of any
person to seek its modification by the court in the future.

12.2 Right to Assert Other Objections. By stipulating to this Agreement no Party
waives any right it otherwise would have to object to disclosing or producing any information
or item on any ground not addressed in this Agreement. Similarly, no Party waives any right to

object on any ground to use in evidence of any of the material covered by this Agreement.

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORA’
TV7 W Sprague Ave., Suite 1600
Spokene, WA 99201

PROTECTIVE AGREEMENT: 13 Telephone: (509) 455-9555

Fax: ($09) 747-2323

 
Oo CO SD

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40 filed 12/17/20 PagelD.313 Page 18 of 21

12.3 Filing Protected Material. Without written permission from the Designating Party
or a court order secured after appropriate notice to all interested persons, a Party may not file in
the public record in this action any Protected Material. A Party that seeks to file under seal any
Protected Material must comply with court rules. Protected Material may only be filed under
seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.
Pursuant to applicable court rules, a sealing order will issue only upon a request establishing that
the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
protection under the law. If a Receiving Party's request to file Protected Material under seal is
denied by the court, then the Receiving Party may file the information in the public record

pursuant to applicable court rules unless otherwise instructed by the court.
13. FINAL DISPOSITION

Within 60 days after the final disposition of this action, as defined in paragraph 4, each
Receiving Party must return all Protected Material to the Producing Party or destroy such
material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
submit a written certification to the Producing Party (and, if not the same person or entity, to the
Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all
the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
not retained any copies, abstracts, compilations, summaries or any other format reproducing or
capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TAT W Sprague Ave., Suite 1600
Spokane, WA 99201

PROTECTIVE AGREEMENT: 14 Telephone: (509) 455-9555

Fax: ($09) 747-2323

 

 

 
CO A

mo 3;O 4

 

 

Case 2:19-cv-00272-SAB ECF No. 40 filed 12/17/20 PagelD.314 Page 19 of 21

legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
product, and consultant and expert work product, even if such materials contain Protected
Material. Any such archival copies that contain or constitute Protected Material remain subject to

this Agreement as set forth in Section 4 (DURATION).

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
7

 
    
 

     

DATED: [2 -1é -14 UMN

ALEXANDER B. TRUEBLOOD
WSBA No. 50612
Attorney for Plaintiffs

  
 

DATED:

 

GABRIELLA WAGNER, WSBA No. 42898
Attorney for Auto Trackers and Recovery North LLC

DATED:

 

TREVOR R. PINCOCK, WSBA No. 36818

CHARLES HAUSBERG, WSBA No. 50029

Attorneys for Defendants Patrick K. Willis Company, Inc.
and Santander Consumer USA Inc.

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
‘TET W Spragus Ave. Saite 4x1
Spotan:, WA Wat

PROTECTIVE AGREEMENT: 15 Tego (a as

 
~~ Ww

oO CO NAN

10
ll
12
13
14
15
16
17
18
19
20
2\
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
product, and consultant and expert work product, even if such materials contain Protected
Material. Any such archival copies that contain or constitute Protected Material remain subject to

this Agreement as set forth in Section 4 (DURATION).

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 

     
 
   
 

DATED:
ALEXANDER B. TRUEBLOOD
WSBA io. 0612
Attornéy for Plaintiffs

DATED: {2+{6«20} f

 

GABRIBLLA WAGNER/AVABA No. 42898
Attorney for Auto Trackérs and Recovery North LLC

K gx

TREVOR R. PINCO€K, WSBA No. 36818

CHARLES HAUSBERG, WSBA No. 50029

Attorneys for Defendants Patrick K. Willis Company, Inc.
and Santander Consumer USA Inc,

patep: !%/'6| (2

LAW OFFICES OF

LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
TNT W Sprague Axe, Suite 1660

PROTECTIVE AGREEMENT: 15 kg 0 ss

filed 12/17/20 PagelD.315 Page 20 of 21

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00272-SAB ECF No. 40

 

 

filed 12/17/20 PagelD.316 Page 21 of 21

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

L [print or type full name] declare under penalty of perjury
that I have read in its entirety and understand the Protective Agreement, dated ---------------- ,
between the parties in the case of Chaney v. Auto Trackers and Recovery North LLC, et al., E.D.
of Washington Case No. 2:19-CV-272. I agree to comply with and to be bound by all the terms
of this agreement and I understand and acknowledge that failure to so comply could expose me
to sanctions. I solemnly promise that I will not disclose in any manner any information or item
that is subject to this agreement to any person or entity except in strict compliance with the
provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Eastern District of Washington for the purpose of enforcing the terms of the Protective

Agreement, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Sign name:

 

LAW OFFICES OF
LUKINS & ANNIS, PS
A PROFESSIONAL SERVICE CORPORATION
‘717 W Sprague Ave., Suite 1600
Spokane, WA 99201

PROTECTIVE AGREEMENT: 16 Telepane: (509) 455.9555

Fax: (509) 247-2323

 
